Title: General Orders, 8 August 1781
From: Washington, George
To: 


                        

                            Head Quarters near Dobbs Ferry Wednesday August 8 1781.
                        Morning OrdersMajor General Howe to be officer of the day vice Major General Lincoln absent.Parole LanguedocCountersigns Alsace Amiens
                        For the Day tomorrow
                        Major General Parsons
                        Colonel Swift
                        For Picquet Major Trescot
                        Inspector Captain Warner
                        At a General Court Martial of the Line held at Camp near Dobbs ferry July 28th whereof Colonel Henry Jackson
                            is President.
                        Captain Livermore of the first New Hampshire regiment appeared before the Court charged as follows vizt.
                        First Threatening and insulting Major Murnan of the Corps of Engineers, his superior officer, in a most
                            outrageous manner when in the execution of his duty.
                        Second Striking him with his own Espontoon and after having broken that with striking him with that of
                            another officer whereby he received a wound and was otherwise injured.
                        The Court having maturely considered the first charge against Captain Livermore the Testimony and his defence
                            are of opinion that it is fully supported in the instance of Captain Livermore—without provocation in the presence of
                            several officers and soldiers having threatened Major Murnan being his superior officer and in service at the same Post
                            with him as an Engineer, with kicking him in case he should again Kick any of the soldiers being a breach of part Article
                            5th Section 18th of the Rules and Articles of War.
                        The Court with respect to the second Charge are of opinion that the facts stated in it did take place but as
                            it appears from the general face of the Testimony that Major Murnan recommenced the dispute in the instances to which
                            those facts refer and did the first act of hostility they aquit Captain Livermore of any criminality in these Cases.
                        The Court for the Charge they have found Captain Livermore guilty of do sentence him to be dismissed from the
                            service.
                        The Commander in Chief approves the foregoing Sentence and thinks it necessary to declare to prevent disputes
                            in future that the officers of the Corps of Engineers not only according to Military rule in other services but by a
                            Resolve of Congress of the 11th of March 1779 and a General Order of the 6th of June last shall take Rank and enjoy the
                            same Rights Honors and priveleges with those of other troops on Continental Establishment.
                        Hence it follows that if an Officer of Engineers detached to construct a work or upon other duty should be
                            elder than the officer commanding the working or covering party he may command him in all Cases whatever— should he on the
                            contrary be younger he can only point out to the officer commanding the Party what ought to be done; and if he refuses to
                            execute it he may report him to the Commander in Chief or commanding officer of the detachment with which they are
                            serving.
                        The above Principles apply to all officers whether of Infantry Artillery Engineers or Cavalry when serving
                            together.
                    